Citation Nr: 0406374	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  99-11 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The appellant, who had a period of active duty for 
training with the Army National Guard from April 1964 to 
September 1964, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for additional development in 
December 2000, and that development was completed by the RO.  
In August 2002, the Board again directed that additional 
development be undertaken and subsequently remanded the case 
in June 2003 to allow for initial consideration of the 
additional evidence by the RO.  The case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. The preponderance of the evidence demonstrates that the 
appellant's right shoulder disorder existed prior to service.

3. The appellant's preexisting right shoulder disorder is not 
shown to have increased in severity during a period of 
initial active duty for training.


CONCLUSION OF LAW

The appellant's right shoulder disorder was neither incurred 
in nor aggravated during the veteran's period of active duty 
for training. 38 U.S.C.A. §§ 101, 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.304, 3.306 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The Board notes further, that the United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

In the present case, regarding the issue of service 
connection for a right shoulder disorder, a substantially 
complete application was received in September 1997.  
Thereafter, in a rating decision dated in November 1997 that 
issue was denied.  Only after those rating actions were 
promulgated did the AOJ, in a March 2001 letter specifically 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  However, the 
Board also notes that the record indicates that prior to that 
time the appellant had been apprised of what evidence would 
be necessary to substantiate the claims, as well as informed 
of the division of responsibility for obtaining such 
evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the Board notes that a 
BVA decision dated in December 2000 notified the appellant of 
the enactment of the VCAA and remanded the case for 
development in compliance with the VCAA.  The appellant had 
also been provided with a copy of the rating decision dated 
in November 1997, setting forth the general requirements of 
then-applicable law pertaining to the establishment of 
service connection, the evidence considered, and the reasons 
why his claim was denied.  The general advisement and the 
pertinent laws and regulations were reiterated in a Statement 
of the Case dated in May 1999, as well as in Supplemental 
Statements of the Case dated in May 2002, June 2003, and 
August 2003.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 was 
not given prior to the first AOJ adjudications of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim through the documents described 
above.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded two VA medical examinations in April 
2001 and January 2003, which were conducted by physicians who 
reviewed the appellant's claims folder and rendered relevant 
opinions as to issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

   
Background and Evidence

Service records show that the appellant served on initial 
active duty for training from April 1964 to September 1964, 
with subsequent Army National Guard service.

Service medical records indicate that the appellant reported 
at the time of his entrance examination that he had a trick 
shoulder and that he had had a shoulder operation in 1957.  
It was also noted that the open reduction on the right 
clavicle was healed, but that the shoulder popped when the 
arm was used too much.   During his active duty for training, 
the appellant complained of right shoulder pain and reported 
having trouble doing pushups and using the monkey bars.  The 
appellant related to the treating physician that he had 
little difficulty with his shoulder for the past five years 
prior to service.  The examination in April 1964 found tender 
muscles.  A July 1964 x-ray revealed that the shoulder was 
well-healed and that there was no recent fracture.  The 
appellant was diagnosed with a strain caused by shoulder 
weakness.  He was subsequently seen several times over the 
course of a few months during which he was given exercises 
and Darvon, restricted to light duty, and told to take hot 
showers.  There was no evidence of dislocation.  The 
appellant's separation examination did not contain any 
clinical findings other than a scar on his right shoulder.  
His retention examination in April 1968 showed that he had 
limitation of motion in the right shoulder with weakness, and 
light duty was recommended.

The appellant filed his claim in September 1997, which was 
denied by a November 1997 rating decision.  He filed his 
Notice of Disagreement in October 1998 and was afforded a 
personal hearing that same month.  During this hearing, the 
appellant's representative stated that the appellant had a 
preexisting shoulder injury.  In this regard, he explained 
that the appellant had fractured his shoulder in a motor 
vehicle accident approximately seven years prior to entering 
service.  Both the representative and the appellant related 
that the appellant had not experienced any shoulder problems 
or pain upon his entry into service.  The appellant admitted 
that his shoulder had been weaker because it took one or two 
years to heal, but he thought that it was rather normal.  He 
testified that his shoulder began to hurt after two weeks of 
basic training and claimed that the preexisting injury was 
aggravated during this period of service.  He further related 
that at the time of his discharge he was in a lot of pain, 
had problems with his clavicle, and his shoulder blade was 
hurting a lot.  The appellant stated that following his basic 
training he was not put on profile in the National Guard.  He 
did not seek any treatment after he returned, and he had not 
had any additional injury since his active duty.  He also 
indicated that he was not being treated at the time of the 
hearing, but did have an appointment scheduled with a doctor.  
In addition, the appellant's wife testified at the hearing 
and stated that she did not marry the appellant until 15 
years after the period of service at issue.  Although she did 
not have an opportunity to observe the appellant's right 
shoulder disorder immediately after this period of active 
duty for training, she did state that since their marriage 
she has seen the appellant's pain progressively worsen.  

The appellant's ex-wife submitted a statement dated in July 
1998 indicating that she had married the appellant while he 
was in basic training.  She stated that the appellant began 
having problems during his training and that he sought 
treatment.  She further observed that he did not have any 
problems with his shoulder prior to his basic training.

In a lay statement dated in November 1998, the appellant's 
daughter related that she does not recall a time when the 
appellant was not enduring problems with his shoulder.

A fellow serviceman submitted a buddy statement in November 
1998, which indicated that the appellant had problems with 
his shoulder in service.

Private medical records dated in November 1998 noted that the 
appellant was run over by a car at the age of 15, which 
caused a fracture dislocation in his right shoulder.  This 
shoulder was also reportedly problematic in the Army from 
April 1964 to September 1964.  He had not had any other 
subsequent injuries to the shoulder.  It was noted that 
appellant had discomfort, primarily on abduction.  

The appellant was afforded a VA examination in April 2001 for 
the purpose of evaluating his right shoulder as well as his 
flatfeet.  Following examination, the VA examiner diagnosed 
the appellant with degenerative joint disease of the right 
shoulder with moderate functional restriction.

Private medical records dated November 1998 to February 2001 
are negative for complaints, diagnosis, or treatment of a 
right shoulder disorder.

The appellant was afforded another VA examination in January 
2003 for further evaluation of his right shoulder disorder.  
In his report of medical history, the appellant told the 
examiner that he developed pain and inflammation in his right 
shoulder during physical activities in basic training and 
denied any specific injuries to his right shoulder during 
service.  He stated that the intermittent flare-up of his 
right shoulder was treated with pain medication.  He also 
indicated that his right shoulder disorder had slightly 
worsened over the years and denied any other additional 
injuries to his right shoulder following his military 
service.  He reported that he was not currently taking any 
medication or receiving treatment for his right shoulder 
disorder.  Following examination, the examiner diagnosed the 
appellant with degenerative joint disease of the right 
shoulder with chronic pain and decreased range of motion 
causing moderate to severe functional impairment.  He also 
commented that the appellant had an injury to his right 
shoulder prior to his military service and that the appellant 
had an intermittent flare-up during service.  There were no 
reports or documentation of a specific injury or reinjury.  
Nor was there any evidence of a permanent worsening of the 
appellant's right shoulder disorder during basic training.   
He further opined that it was not at least as likely as not 
that the appellant's preexisting right shoulder disability 
chronically or permanently worsened during service.


Law and Analysis

The appellant contends that he is entitled to service 
connection for his right shoulder disorder.  In this regard, 
he claims that a preexisting right shoulder injury was 
aggravated by his active service.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active service in the Armed Forces.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2003).  "Active military, naval, and air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  Active duty for 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any State.  Inactive duty training generally means duty 
(other than full-time duty) prescribed for Reserves, and duty 
(other than full-time duty) performed by a member of the 
National Guard of any State.  38 U.S.C.A. § 101(21), 101(22), 
101(23), 101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) 
(2003).

The Board notes that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002).  
To establish status as "veteran" based on active duty for 
training, a claimant must establish that he was disabled 
resulting from an injury or disease incurred in or aggravated 
during the line of duty during that period.  38 U.S.C.A. §§ 
101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2003); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  If the 
claimant does not qualify as a "veteran" with respect to a 
particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
Paulson v. Brown, 7 Vet. App. 466, 470- 71 (1995).  Nor is 
the claimant entitled to the benefit of the legal 
presumptions pertaining to service connection for certain 
disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  Therefore, in a case where the claimant has only had 
periods of inactive duty and active duty for training, status 
as a "veteran," as defined above, must be shown before these 
presumptions apply.  Paulson and Biggins, both supra.  
Although the presumption of soundness can only be overcome by 
clear and unmistakable evidence that a disability existed 
prior to service and was not aggravated by such service, when 
no such presumption is applicable, evidence that a disability 
existed prior to service need only be established by a 
preponderance of the evidence to support a finding that the 
disease was not incurred in service.  Id.

At the outset, the Board notes that the presumption of 
soundness does not apply in this case because the appellant 
had not previously established his status as a veteran; that 
is, he has not previously been found to have a service-
connected disability.  Therefore, only a preponderance of the 
evidence is required to establish that a disability 
preexisted service.  See Paulson, 7 Vet. App. at 469.  When 
the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that the 
preponderance of the evidence does establish that the 
appellant had a preexisting shoulder injury prior to entering 
service.  In this regard, the Board observes that the 
appellant's service medical records indicated that he had 
fractured his right shoulder in a motor vehicle accident at 
the age of 15.  There was also a scar on his right shoulder, 
and he indicated in his medical history report that he had a 
trick shoulder.  Furthermore, the appellant has stated in his 
own submissions to VA that he had a preexisting shoulder 
injury and has limited his arguments to the issue of 
aggravation.  Lastly, the January 2003 VA examiner has found 
that the appellant had a preexisting disorder.  Therefore, 
the Board is of the opinion that the appellant's right 
shoulder injury existed prior to service.

Having established that the appellant's right shoulder 
disorder preexisted his initial period of active duty for 
training, the Board must next consider whether such condition 
was aggravated by his active duty for training.  
Specifically, the Board must decide whether the evidence 
demonstrates that the right shoulder condition increased in 
severity, beyond its natural progress, during active duty for 
training.  Again, no presumption is available in the present 
case.  After a thorough review of the competent medical 
evidence, the Board finds that the appellant's right shoulder 
condition did not increase in severity during his active duty 
for training.  

Although the Board acknowledges that the appellant did 
experience symptomatology in service, there is no medical 
evidence which offers an opinion that the appellant's right 
shoulder disorder permanently worsened or increased in 
severity during service.  In this regard, his separation 
examination did not contain any clinical findings other than 
a scar on his right shoulder, and he was not placed on 
profile during his subsequent Army National Guard service.  
In fact, the Board notes that there are no medical records 
indicating that the appellant sought treatment following his 
period of service with the Army National Guard.  The Board 
also finds it significant that the January 2003 VA examiner 
stated that there was no evidence of a permanent worsening of 
the appellant's right shoulder disorder in service and even 
referred to the appellant's symptomatology in service as an 
intermittent flare-up, as did the appellant himself in his 
October 1998 personal hearing.  Such flare-ups, which 
represent a worsening of symptoms, as opposed to the 
underlying condition, are not sufficient to be considered in-
service aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  Moreover, the VA examiner opined that it was not 
at least as likely as not that the appellant's preexisting 
shoulder disability chronically or permanently worsened 
during service.  There is no other medical opinion of record 
that disputes this finding.  In the absence of any medical 
evidence which indicates that the appellant's right shoulder 
disorder was aggravated during his active duty for training, 
the Board finds that the preponderance of the evidence is 
against a favorable disposition in this case.  While the 
Board does not doubt the appellant's sincere belief that his 
current right shoulder disorder is related to service, the 
Board notes that the appellant is not a medical professional 
and does not have the requisite medical expertise needed to 
provide a competent opinion regarding the etiology of his 
current right shoulder disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1994).  

In conclusion, the Board finds that the preponderance of the 
evidence shows that the appellant was not disabled by a right 
shoulder disorder due to an injury or disease incurred in or 
aggravated by his period of active duty for training.  As 
discussed, service connection may be granted for a disease or 
injury incurred in or aggravated by a period of "active 
service."  In order for active duty for training to be 
characterized as "active service" under the statutory 
provisions, the evidence must show that the appellant was 
disabled during such training from an injury incurred in or 
aggravated in the line of duty.  In this case, the evidence 
does not show that the appellant was disabled as a result of 
any such injury or disease during the period of active duty 
for training in question.  As such, no pertinent period of 
National Guard service constitutes "active service" for 
purposes of entitlement to compensation under Title 38.  The 
Board finds that the appellant has not established that he is 
entitled to "veteran" status based on a right shoulder 
disorder for a period of service in the National Guard.  As 
veteran status has not been established, the appellant is not 
eligible to receive VA disability compensation on the basis 
of his National Guard service.  See Paulson v. Brown, 7 Vet. 
App. 466, at 470 (1995).  In light of the foregoing, service 
connection is not warranted for a right shoulder disorder, 
and the appellant's claim is accordingly denied.


ORDER

Service connection for a right shoulder disorder is denied.



	                        
____________________________________________
	S.L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



